DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,359,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims meet all the limitations of the present claims. While claim 1 of U.S. Patent No. 11,359,528 further includes a pore diameter distribution which indicates a cumulative pore volume of the porous partition wall, with a log pore diameter on a horizontal axis and a log differential pore volume (cm3/g) on a vertical axis, a half-value width of a first peak that includes a maximum value of the log differential pore volume is 0.30 or less, in light of the open language of the instant claims, i.e., “comprising”, it is clear that the present claims would be open to the inclusion of the additional limitation of the claims of U.S. Patent No. 11,359,528.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 1 and 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of co-pending Application No. 17/148,896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims meet all the limitations of the present claims. While the co-pending claims further include an average equivalent circle diameter of pores which exist at a surface of the partition walls and have equivalent circle diameters exceeding 3.0 µm is 18 to 30 µm, in light of the open language of the instant claims, i.e., “comprising”, it is clear that the present claims would be open to the inclusion of the additional limitation of the co-pending claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, in line 6, it is suggested to amend “each of the cells” to “each cell of the plurality of cells”, in order to ensure consistency in the claim language.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitations “the first end face side” and “the second end face side” are recited in lines 5-6. There is insufficient antecedent basis for these limitations in the claim. For the purpose of compact prosecution, “the first end face side” will be interpreted as the first end face and “the second end face side” will be interpreted as the second end face. It is suggested to amend “the first end face side” to “the first end face” and “the second end face side” to “the second end face”, in order to ensure proper antecedent basis in the claim language. 
Regarding dependent claims 2-5, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2012/0317947).
In reference to claims 1 and 3-5, Okazaki teaches a ceramic honeycomb structure ([0001]) (corresponding to a honeycomb filter). The ceramic honeycomb structure has a large number of flow paths partitioned by porous cell walls ([0018]) (corresponding to a honeycomb structure body having a porous partition wall disposed to surround a plurality of cells). FIGS. 1 and 2 shows the ceramic honeycomb filter 10 including porous cell walls 2 defining the large number of outlet-side-sealed flow paths 3 and inlet-side-sealed flow paths 4, an exhaust gas flows into the outlet-side-sealed flow paths 3 opening on the inlet-side end surface 8 ([0003]-[0004]) (corresponding to a pillar-shaped honeycomb structure body; a plurality of cells which serve as fluid through channels extending from a first end face to a second end face).
Okazaki further teaches the exhaust-gas-inlet or exhaust-gas-outlet side of flow paths plugged alternately ([0068]) (corresponding to a plugging portion provided at an open end on the first end face side or the second end face side of each of the cells). The materials of cell walls constituting the ceramic honeycomb structure is cordierite ([0067]; [0089]) (corresponding to the partition wall is composed of a material containing cordierite as a main component thereof). 
Okazaki further teaches the ceramic honeycomb structure having a large number of flow paths partitioned by porous cell walls, has porosity of 55-80% and a median pore diameter D50 (measured by mercury porosimetry) of 5-27 μm ([0070]) (corresponding to a porosity of the partition wall is 60 to 70%; an average pore diameter of the partition wall is 10 to 20µm). The ceramic honeycomb structure has an average cell wall thickness of 9-15 mil (0.229-0.381 mm) (i.e., 229-381 µm) ([0065]) (corresponding to a thickness of the partition wall is 152 to 305 µm).
Okazaki further teaches a density of pores pen on cell wall surfaces having equivalent circle diameters of 10 μm or more and less than 40 μm is 400/mm2 or more ([0048]-[0049]) (corresponding to a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 600 per mm2 or more). Okazaki teaches a range which overlaps the presently claimed range.
Okazaki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Okazaki, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 2, Okazaki teaches the limitations of claim 1, as discussed above. Given that the ceramic honeycomb structure of Okazaki is substantially identical to the present claimed honeycomb filter in composition, structure and produced by a substantially identical process (Okazaki, [0069]-[0112]), it is clear that the ceramic honeycomb structure of Okazaki would inherently have open porosities of the pores which exist at the surface of the cell walls and which have equivalent circle diameters exceeding 3.0 µm are 25% or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Claims 1-3 and 5 are rejected under 3 under 35 U.S.C. 103 as being unpatentable over Okumoto (JP 2018-058726).
	The examiner has provided a machine translation of JP 2018-058726 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 1, Okumoto teaches a porous honeycomb structure containing cordierite as a main component ([0009]) (corresponding to a honeycomb filter). The porous honeycomb structure has a columnar shape extending in the axial direction, an inlet end surface on the exhaust gas inlet side, an outlet end surface on the exhaust gas inlet side when used as an exhaust gas filter and a plurality of flow paths extending in parallel with each other in the axial direction between the inlet end surface and the outlet end surface; each flow path is formed of a partition wall ([0014]) (corresponding to a pillar-shaped honeycomb structure body having a porous partition wall disposed to surround a plurality of cells which serve as fluid through channels extending from a first end face to a second end face). 
	Sealing portions are provided on the exit end surface side of some of the flow paths and in some of these flow paths the inlet end surface is opened and the outlet end surface is sealed ([0015]) (corresponding to a plugging portion provided at an open end on the first end face side or the second end face side of each of the cells). The porous honeycomb structure contains cordierite as a main component ([0010]) (corresponding to the partition wall is composed of a material containing cordierite as a main component).
	Okumoto further teaches the porous honeycomb structure has a D50 is 15 µm or more and 20 µm or less, D90 of 25 µm or more and 30 µm or less and D10 is 3 µm or more and 7 µm or less, wherein D10 corresponds to a particle size corresponding to accumulative 10% accumulated from the smaller particle size, D50 corresponds to a particle size corresponding to a cumulative 50% and D90 corresponds to a cumulative 90% from the smaller particles size ([0031]). Okumoto further teaches the cordierite raw material contains an additive, the additive is a pore-forming material having a D50 of the pore-forming material is 10 to 100 µm ([0039]; [0060]; [0064]).
	The instant application’s Specification discloses the cordierite raw forming material and organic pore former must satisfy expression (1) and expression (2) in order to provide a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 600 per mm2 or more, wherein expression (1) : Da50/(Da90-Da10) ≥ 0.50 and expression (2): │log10Da50-log10Db50│≤ 0.50 at paragraphs [0040] – [0042]. Given that Okumoto teaches a Da10 =  3-7 µm, Da50 = 15-20 µm, Da90 = 25-30 µm and Db50 = 10-100 µm, it is clear Okumoto satisfies expression (1) and (2) (i.e., 15/(30-3) = 0.56 ≥ 0.50; log10(15)-log10(10) = 0.18 ≤ 0.50), therefore the partition wall inherently has a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 600 per mm2 or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 2, Okumoto teaches the limitations of claim 1, as discussed above. Given that the porous honeycomb structure of Okumoto is substantially identical to the present claimed honeycomb filter in composition, structure and produced by a substantially identical process, it is clear that the porous honeycomb structure of Okumoto would inherently have open porosities of the pores which exist at the surface of the cell walls and which have equivalent circle diameters exceeding 3.0 µm are 25% or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 3, Okumoto teaches the limitations of claim 1, as discussed above. Okumoto further teaches the porosity of the porous honeycomb structure is 55 to 70% ([0029]) (corresponding to a porosity of the partition wall is 60 to 70%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 5, Okumoto teaches the limitations of claim 1, as discussed above. Okumoto further teaches the thickness of the partition wall is 4 to 10 mil, 0.102 to 0.254 mm (i.e., 102 to 254 µm) ([0019]) (corresponding to a thickness of the partition wall is 152 to 305 µm). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okumoto as applied to claim 1 above, and further in view of Melscoet-Chauvel et al. (US 2008/0004171) (Melscoet-Chauvel).
In reference to claim 4, Okumoto teaches the limitations of claim 1, as discussed above.
	Okumoto does not explicitly teach an average pore diameter of the partition wall is 10 to 20 µm, as presently claimed.
	Melscoet-Chauvel teaches a cordierite ceramic honeycomb article ([0009]). Melscoet-Chauvel further teaches for best strength and thermal shock resistance the cordierite ceramic material has a porosity is in the range of 65 ≤porosity ≤75%, a median pore size 15≤d50≤28 µm and a mean coefficient of thermal expansion from 25 to 800ºC., CTE (25-800) is less than or equal to 15×10-7/ºC ([0038]) (corresponding to an average pore diameter of the partition wall is 10 µm to 20 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	In light of the motivation of Melscoet-Chauvel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity and median pore size (d50) fall within the ranges of: 65 ≤porosity ≤75% and 15≤d50≤28 µm and a CTE (25-800) is less than or equal to 15×10-7/ºC, in order to provide the porous honeycomb structure having good strength and thermal shock resistance, and thereby arriving at the presently claimed invention. 
Conclusion
The prior art made of record and not relied upon, namely Okazaki (US 2015/0251124), Yamamoto et al. (US 2017/0274323) and Okazaki (US 2018/0016955), are considered pertinent to applicant's disclosure. However, the rejections using these references would be cumulative to the rejections of record set forth above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784